AMENDMENT TO THE
PALOMAR MEDICAL TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN

Whereas, pursuant to Section 2 of the 2007 Stock Incentive Plan (the “Plan”),
the Board of Directors of Palomar Medical Technologies, Inc. (the “Company”)
determined that the following non-material amendments to the Plan were needed
for the administration of the Plan in order to clarify how the number of shares
of Company stock underlying Stock Appreciation Right (“SAR”) Awards are counted
prior to and upon exercise or other termination of SAR Awards and how shares of
stock are counted if surrendered in satisfaction of any tax withholding
obligation.

Now, Therefore, effective as of October 9, 2009, Section 3(a) of the Plan is
hereby amended and replaced with the following:

Shares Issuable.  The maximum number of shares of Stock with respect to which
Awards (including Stock Appreciation Rights) may be granted under the Plan shall
be 1,000,000.  For purposes of this limitation, the shares of Stock underlying
any Awards which are forfeited, cancelled, reacquired by the Company or
otherwise terminated (other than by exercise, including shares surrendered in
satisfaction of any tax withholding obligation) shall be added back to the
shares of Stock with respect to which Awards may be granted under the Plan so
long as the participants to whom such Awards had been previously granted
received no benefits of ownership of the underlying shares of Stock to which the
Awards related.  For purposes of clarity with respect to Stock Appreciation
Rights, only shares of Stock actually issued to participants (including shares
surrendered in satisfaction of any tax withholding obligation) upon the exercise
of a Stock Appreciation Right shall count against this limitation, and at the
time of such exercise all other shares of Stock subject to a Stock Appreciation
Right shall be added back to the shares of Stock with respect to which Awards
may be granted under the Plan.  Subject to such overall limitation, any type or
types of Award may be granted with respect to shares, including Incentive Stock
Options.  Shares issued under the Plan may be authorized but unissued shares or
shares reacquired by the Company.

--------------------------------------------------------------------------------